Citation Nr: 0121195	
Decision Date: 08/21/01    Archive Date: 08/27/01

DOCKET NO.  98-18 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for degenerative disc 
disease, chronic lumbosacral spine, currently evaluated at 40 
percent.


REPRESENTATION

Appellant represented by:	Missouri Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1970 to 
September 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the March 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).  The veteran testified In March 2001 at 
a hearing at the RO before the undersigned member of the 
Board.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran's degenerative disc disease, chronic 
lumbosacral spine, is not more than severe in degree with 
recurring attacks and intermittent relief.  The symptoms have 
also included pain, limitation of motion, and muscle spasm, 
but objective evidence of persistent symptoms compatible with 
sciatic neuropathy have not been demonstrated.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
degenerative disc disease of the lumbosacral spine have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic Code 5293 (2000). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his degenerative disc disease is 
more disabling than currently evaluated.  The Board finds 
that all relevant facts have been properly developed, and 
that all evidence necessary for an equitable resolution of 
the issue on appeal has been obtained.  Specifically, the RO 
acquired relevant treatment records, provided the veteran 
with VA examinations in connection with his claim, and he was 
afforded the hearing before the Board.  He has submitted 
recent outpatient treatment records for consideration by the 
Board without further review by the RO.  Accordingly even 
though the RO's development was mostly prior to the Veterans 
Claims Assistance Act of 2000, signed by the President on 
November 9, 2000, the Board concludes that VA fulfilled its 
duty to assist the veteran in developing his claim.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-2098 (2000); (codified at 38 
U.S.C.A. § 5103A).

Generally, VA disability evaluations are determined by the 
application of a schedule of ratings which is based on the 
average impairment of earning capacity in civilian 
occupations.  See 38 U.S.C.A. § 1155 (West 1991).  Separate 
diagnostic codes identify various disabilities.  Where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, 
where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2000).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disabilities from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  See 38 C.F.R. § 4.14 (2000).  

When assigning a disability rating, it is necessary to 
consider functional loss due to flare-ups, fatigability, 
incoordination, and pain on movements.  See DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995).  The rating for an orthopedic 
disorder should reflect functional limitation which is due to 
pain which is supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion.  Weakness is also as important as limitation of 
motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  See 38 C.F.R. 
§ 4.40 (2000).  The factors of disability reside in 
reductions of their normal excursion of movement in different 
planes.  Instability of station, disturbance of locomotion, 
and interference with sitting, standing, and weight bearing 
are related considerations.  See 38 C.F.R. § 4.45 (2000).  
With any form of arthritis, it is the intention of the rating 
schedule to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimal compensable rating for the joint.  See 38 
C.F.R. § 4.59 (2000).

The record shows that the veteran was originally granted 
service connection for degenerative disc disease of the 
lumbosacral spine by Board decision dated May 1996.  The RO 
thereafter assigned a 40 percent evaluation effective from 
September 1991.  Subsequent rating decisions have confirmed 
and continued this evaluation.

In relation to the present appeal, a VA examination was 
performed in March 1998.  At that time, the veteran 
complained of pain, weakness, and fatigability of the low 
back.  He stated that the pain was located on both sides of 
his lower spine and in the tops of his legs.  The pain was 
constant but he also had flare-ups three to four times per 
week.  These flare-ups lasted one to three days and did not 
cause a greater limitation of his activities.  The veteran's 
back pain was aggravated by moving, sleeping in the wrong 
position, and long car rides.  He could perform activities of 
daily living, but generally could lift no more than 10 
pounds.  He used Tylenol as needed and did not use any 
ambulatory device.

Physical examination identified tenderness over the 
lumbosacral spinal area with mild paraspinal tenderness.  
Straight leg raising caused pain in the low back but no 
radiation to the legs.  The veteran accomplished 70 degrees 
of forward flexion, 10 degrees of backward extension, 20 
degrees of left and right lateral flexion, and 15 degrees of 
left and right lateral rotation, all with pain.  The examiner 
reported that the veteran moaned throughout the examination 
and was very dramatic in his motions, sitting and standing.  
It took him approximately 30 seconds to get in the proper 
position.  

With respect to diagnostic and clinical tests, the examiner 
noted that the most recent MRI (magnetic resonance imaging) 
in December 1997 revealed L5-S1 degenerative disc disease.  
Disc protrusion shown on an earlier MRI was no longer 
evident.  Mild degenerative disc disease was also present at 
L4-L5 and L1-L2.  The x-rays revealed mild narrowing of the 
L5-S1 disc space.  The veteran was diagnosed with 
degenerative disc disease of the lumbosacral spine with 
persistent pain and loss of motion.

VA outpatient records from December 1997 to October 1998 show 
that the veteran was followed for his low back pain.  In 
December 1997, the veteran had a negative straight leg test 
bilaterally and good motor strength in dorsiflexion and 
plantar flexion.  Deep tendon reflexes were 2+/4 throughout.  
The veteran was diagnosed with degenerative joint disease of 
the lumbar spine with no significant spinal stenosis or 
neural foraminal stenosis.  It was determined that he was not 
an operative candidate.  He was advised to continue with 
physical therapy and was to be seen as needed.  

In February 1998, tenderness was present in the mid thoracic 
and right lower back.  The veteran was assessed with chronic 
low back pain in June 1998.  In October 1998, objective 
findings included decreased strength of the right upper and 
lower extremities and good patellar tendon reflexes 
bilaterally.  The right Achilles tendon reflex was not 
elicited, and the left Achilles tendon reflex was 
inconsistent.  The assessment with decreased Achilles 
reflexes and low back pain.  A neurology consultation was 
suggested.

At a March 1999 VA examination, the veteran reported that he 
currently worked three days per week as a store clerk.  He 
stood or walked approximately 6 hours each workday and could 
lift 20 pounds.  The veteran complained of constant back 
pain, sometimes dull and sometimes sharp.  The pain often 
radiated to both lower extremities, right greater than left, 
with numbness of the right leg.  The veteran also reported 
weakness, stiffness, fatigability, and lack of endurance.  
Lifting, bending, stooping, squatting, standing, and walking 
all aggravated the pain.  He described no flare-ups because 
the condition was chronic.  He only used Tylenol because of 
stomach problems and he sometimes used a cane when at home.  

The examiner noted that the veteran walked with a mild right 
limp and that he limped on the right leg with heel and toe 
walking.  The veteran could slowly perform a full squat and 
rise.  He had no difficulty getting on and off the 
examination table.  Moderate bilateral lumbar paraspinal 
muscle spasm and tenderness were present.  Straight leg 
raising caused bilateral low back pain at 45 degrees.  Lower 
extremity muscle strength was 4/5.  There was no muscle 
atrophy, and bulk and tone were normal.  Deep tendon reflexes 
were 1+ at the knees and left ankle, and absent at the right 
ankle.  The only neurological deficit was the absent right 
ankle deep tendon reflex.  

Range of motion was 65 degrees of flexion, 20 degrees of 
extension, 25 degrees of bilateral bending, and 30 degrees of 
bilateral rotation, all with pain.  Reportedly, the only 
neurological deficit was the absent deep tendon reflex of the 
right ankle.  The diagnoses were chronic lumbosacral strain, 
degenerative disc disease of the lumbosacral spine, and 
sciatica.  The functional assessment of the veteran was that 
he should be able to occasionally lift 20 pounds and 
frequently lift 10 pounds.  With appropriate rest periods, he 
could sit, stand, and walk 6 hours of an 8 hour work shift.  
He should only occasionally stoop, bend, kneel, crouch, and 
crawl.  The limitations were described as a light residual 
functional capacity, reduced from medium based on chronic 
pain.  

An electromyogram (EMG) and nerve conduction studies of the 
lower extremities were conducted later in March 1999 by VA.  
The testing was within normal limits.

VA clinical records from March 1999 to March 2001 show that 
the veteran continued to be followed for his low back 
disorder, as well as for thoracic and upper back 
disabilities.  In June 1999, the veteran had a positive 
lumbosacral spine spasm and was prescribed a TENS unit.  On a 
December 2000 visit for complaint of upper extremity pain, 
sensation was intact throughout and deep tendon reflexes in 
the lower extremities, including the Achilles tendons, were 2 
positive and symmetrical. 

In February 2001, the veteran was seen for a regular VA 
follow-up and was assessed with chronic low back pain.  It 
was noted that he was ambulatory and did not use a cane.  In 
March 2001, the veteran thought he had lost reflexes of the 
legs, especially on the right.  Neurological examination 
found muscle tone and power to be equal and 5/5 on both upper 
and lower limbs.  The sensory system was intact and deep 
tendon reflexes of the bilateral knees, ankles, biceps, 
triceps, and brachial were equal and intact.  The impression 
was chronic low back pain. 

At the hearing at the RO before the undersigned in March 
2001, the veteran testified that he could bend at the waist 
and place his hands to the middle of his shins, but that he 
could not straighten back up.  Forward bending caused a 
progression of pain and standing for prolonged periods caused 
increased pain in the low back and radiation into the legs.  
Prolonged sitting and driving caused his legs to go numb and 
he sometimes fell.  

The veteran described his back pain as constantly moderate 
that, at times, became more severe.  He tired easily 
performing routine household chores and he had difficulty 
bending, stooping, and stretching.  He could not bend over to 
lift things from the floor and he could not mow his lawn.  He 
used Tylenol for pain relief and was seen at the VA every 4 
to 6 months and as needed.  He testified that he currently 
worked as a substitute teacher and he also worked part-time 
as a mechanic on farm equipment and small engines. 

The veteran's degenerative disc disease of the lumbar spine 
has been assigned a 40 percent schedular evaluation pursuant 
to 38 C.F.R.§ 4.71a, Diagnostic Code 5293 (2000).  Under this 
Diagnostic Code, intervertebral disc syndrome is rated at 40 
percent when severe, with recurring attacks, with 
intermittent relief.  A 60 percent, which is the highest 
evaluation under this Diagnostic Code, is contemplated in 
pronounced cases with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc, with little 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2000).

In this case, although there is some evidence of muscle spasm 
and absent right ankle jerk, these symptoms have not been 
shown to result in pronounced intervertebral disc syndrome as 
required for a 60 percent evaluation, nor does the medical 
evidence show persistent symptoms compatible with sciatic 
neuropathy or other neurological findings appropriate to the 
site of the diseased disc.  Rather, the medical evidence 
generally reports no muscle atrophy, and no motor or sensory 
deficit.  When identified, the disc symptoms and findings 
have been described clinically as mild or moderate.  
Specifically, the most recent clinical evaluation in March 
2001 found no neurological deficit, intact sensation, full 
muscle power and tone, and intact deep tendon reflexes.  This 
was consistent with the normal EMG two years earlier.  

Based on the foregoing, the Board finds that overall, the 
evidence does not show that the veteran's degenerative disc 
disease is manifested by symptomatology that approximates, or 
more nearly approximates, the criteria for an evaluation of 
60 percent under Diagnostic Code 5293, and that the 
preponderance of the evidence is against a 60 percent 
evaluation under Diagnostic Code 5293 at this time.

The Board's analysis, however, is not yet complete.  Under 38 
C.F.R. §§ 4.40 and 4.45, an increased evaluation may be 
assigned on the basis of functional loss due to the veteran's 
subjective complaints of pain.  See DeLuca v. Brown, 8 Vet. 
App. 202, 204-205 (1995); VAOPGCPREC 36-97, 63 Fed. Reg. 
31,262 (1998).  In this case, the veteran has complained of 
constant daily back pain for the past few years and has been 
diagnosed with chronic back pain on many occasions.  However, 
the VA examinations document only a moderate limitation of 
motion of the lumbar spine.  In addition, the veteran 
continues to work and is apparently able to perform most 
activities of daily living with functional limitations.  
These limitations, described as medium to light, include 
factors such as infrequent lifting of 20 pounds, and do not 
appear to be inconsistent with the severe level of disability 
associated with the currently 40 percent rating under DC 
5293.  Accordingly, the record does not provide sufficient 
basis for assignment of a 60 percent schedular rating under 
DC 5293.

The Board notes that an evaluation in excess of 40 percent is 
not warranted under any other potentially applicable 
diagnostic code.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Since the criteria in DC 5293 include evalutaion 
based on loss of range of motion, a separate rating under DC 
5292 would constitute pyramiding.  The veteran's 40 percent 
rating is the highest schedular rating provided for 
limitation of range of motion of the lumbar spine under DC 
5292, and for lumbosacral strain under DC 5295.  Further, 
since there is no medical evidence of complete bony fixation 
(ankylosis) or paralyzing residuals of vertebral fracture, a 
higher rating under either Diagnostic Code 5285 or Diagnostic 
Code 5289, 38 C.F.R. §§ 4.71a, is not in order.  The evidence 
is not so evenly balanced as to invite application of the 
benefit-of-the-doubt rule and does not raise factors such as 
repeated hospitalization for extra-schedular consideration 
under 38 C.F.R. § 3.321 (2000).  The veteran is, of course, 
free to reopen his claim for a higher rating at any time with 
increased disability.  






ORDER

An evaluation in excess of 40 percent for degenerative disc 
disease, chronic lumbosacral spine, is denied.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

